Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered February 7, 1979, convicting him of assault in the second degree, upon his plea of guilty, and sentencing him to an indeterminate prison term of from two to six years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate term of imprisonment of from zero to six years. As so modified, judgment affirmed. The record of defendant’s allocution is sufficient to support his plea of guilty. Moreover, there are no suggestions of misrepresentations or broken promises which could have rendered the plea involuntary. However, defendant’s potential for rehabilitation justifies a reduction in sentence. Rabin, J. P., Cohalan, Margett and Gibbons, JJ., concur.